Title: From John Adams to Louisa Catherine Johnson Adams, 5 January 1821
From: Adams, John
To: Adams, Louisa Catherine Johnson



my dear daughter
Montezillo January 5th. 1821

If after your example I could have keept a Journal—from the fifteenth of November, to the eighteenth of December—I could have given you a Curious history—
 I have had the Influenza, and with great difficulty have got the better of it—but not perfectly cured—I attended every day the Convention and the Air of that Hall—Instead of curing my Cold imperceptably increased it from day to day—And the unceasing hospitality of  the gentlemen in Boston compelled me most willingly, to accept invitations to Dinner, all most every day—The Company was most facinating—An Assemblage of the Power, Authority, Wealth, Genius, Learning, and Politeness of the State—The Governor—Leiutnt Governour—The President of harvard College—The President of the Senate—The Chief Justice—and other Judges—Mr Webster Mr Prescot—Mr Storry some of the best of the Clergy, Strangers of distinction, Electors of President and Vice President—and whatever Characters there were most precious, composed the Company—Add to all this the Ladies were very Charmingly solicitious to invite me to parties in the Evening—and in this enchanting delirium, I passed a whole month and three days How my shattered nature held out so long, I know not—at last however nature gave way, and I fell sick hurried home to Quincy—and here have been confined to my Chamber—and House from the 18th. of December to this day—
Now let me ask you a serious question—do you not think that this was the most Boyish folly that ever was committed by a Man of eighty five years—I acknowledge it—But it was one of the most delightful months of the eighty five years—
I miss my George and John—but you have their Company, who have a double right to it—and they have a fine opportunity to see the great American World, and to know the great Characters—I wish they could have attended some of the debates in our Convention where there has been an exhibition of talents, information, and eloquence which will do honour to any Assembly in the World—
The weather has been extremely severe for a long time—I expect it will carry off a great number of Old people—for who can stand before such Cold—
Will you be so good as to inform me whether Mr Randolph is in Congress—and whether he distinguishes himself as usual by his Oratory
 We are in general pritty well—and  send love to you, and yours—and none more / cordially than your / affectionate Father
John Adams